COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00144-CV


Chris Leiss and All Occupants             §    From County Court at Law No. 1

v.                                        §    of Tarrant County (2012-000010-1)

                                          §    April 25, 2013
Federal National Mortgage
Association a/k/a Fannie Mae              §    Opinion by Justice Meier

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

              It is further ordered that Appellant Chris Leiss shall pay all costs of

this appeal, for which let execution issue.

       It is further ordered that appellee Federal National Mortgage Association

a/k/a Fannie Mae shall have and recover of and from appellant Chris Leiss and

from his cash deposit in lieu of supersedeas bond the amount adjudged below,

for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS

                                       By _________________________________
                                          Justice Bill Meier